DETAILED ACTION

This office action is in response to the application filed on 10/14/2019 and 1/29/2020.  Claims 1-27 are pending.  Claims 1-27 are rejected.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US Patent 10,206,515.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent describes an apparatus that recites substantially the same structures as are claimed in the instant application, including, inter alia, “a pocketed spring assembly” with fabric pockets, seams, and “cushioning materials,” with a cover, and additionally recites springs that have different wire gauge, diameter, and height (in claims 4, 6, and 7).
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of US Patent 10,477,979.
Moreover, the instant application includes claim language that is very similar to that of the parent application, with the difference being the dependency of the claims and which claims include specific limitations.  For example, claim 3 of the instant application includes limitations that are included in claim 1 of the parent application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-2, 4-6, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,256,820 to Moser et al. (“Moser”) in view of US Patent 7,979,935 to Grothaus, and US Patent Application Publication 2004/0128773 to Barber.
Claim 1.  A bedding or seating product comprising: 
a pocketed spring assembly having a uniform height (Moser, Fig. 5B, all strings of springs have the same height) and comprising a plurality of parallel strings of springs (Moser, Fig. 5B) including exterior strings and interior strings (Moser, Fig. 1B teaches interior and exterior strings of springs), each of said strings being joined to at least one adjacent string (Moser, Fig. 4, strings are joined at least by glue #76), each of said strings comprising first and second opposed plies of fabric (Moser discusses plies in column 2, lines 50-55) and a plurality of pockets formed along a length of said string by transverse seams (Moser, Fig. 2A, #32) joining said first and second plies, and at least one spring (Moser, Fig. 2A, #24) positioned in each of said pockets;
each of said springs having upper and lower end turns and a plurality of central convolutions between said end turns, at least one of the central convolutions having a barrel diameter greater than the diameters of the end turns of the spring (Moser, Fig. 3A, spring 24 is barrel shaped with a larger diameter at the center portion as compared to upper and lower end turns #’s 33 and 34); 
the pocketed spring assembly having a perimeter section surrounding an interior section, the perimeter section comprising two side sections and two end sections, each side of the perimeter section being firmer than the core section due to the out-of-pocket characteristics of the springs within the sections, each of the springs of the interior section having an out-of-pocket barrel diameter greater than the out-of-pocket barrel diameter of the springs of the end and side sections and each of the springs of the interior section having a shorter out-of-pocket In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980)).
cushioning materials (the invention of Moser is not directed toward cushioning materials and does not disclose cushioning materials; however cushioning materials are well known in the art of mattresses as taught in Barber, Fig. 6, #152a; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the mattress of Moser with cushioning materials as taught by Barber in order to maximize a user’s comfort since doing so would have simply been the use of a known technique with to improve a 
Claim 2.  A bedding or seating product comprising: 
a pocketed spring assembly having a uniform height (Moser, Fig. 5B, all strings of springs have the same height) and comprising a plurality of parallel strings of springs (Moser, Fig. 5B) including exterior strings and interior strings (Moser, Fig. 1B teaches interior and exterior strings of springs), each of said strings being joined to at least one adjacent string (Moser, Fig. 4, strings are joined at least by glue #76), each of said strings comprising first and second opposed plies of fabric (Moser discusses plies in column 2, lines 50-55) and a plurality of pockets formed along a length of said string by transverse seams (Moser, Fig. 2A, #32) joining said first and second plies, and at least one spring (Moser, Fig. 2A, #24) positioned in each of said pockets;
each of said springs having upper and lower end turns and a plurality of central convolutions between said end turns, at least one of the central convolutions having a barrel diameter greater than the diameters of the end turns of the spring (Moser, Fig. 3A, spring 24 is barrel shaped with a larger diameter at the center portion as compared to upper and lower end turns #’s 33 and 34); 
the pocketed spring assembly having a perimeter section surrounding an interior section, the perimeter section comprising two side sections and two end sections, each side of the perimeter section being firmer than the core section due to the out-of-pocket characteristics of the springs within the sections, each of the springs of the interior section having an out-of-pocket barrel diameter greater than the out-of-pocket barrel diameter of the springs of the end and side sections and each of the springs of the interior section having a shorter out-of-pocket height than the springs of the end and side sections (Applicant’s claim language is directed toward a reinforced edge section on a mattress; Moser does not teach a reinforced edge section, although reinforced edges are well known in the art, as taught by Grothaus which In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claim 4.  The product of claim 2 wherein said strings extend longitudinally (Moser, Fig. 1B). 
Claim 5.  The product of claim 2 wherein said strings extend transversely (Moser, Fig. 1A).
Claim 6.  The product of claim 2 wherein the springs within a string are made of the same wire gauge (Moser, column 1, lines 14-15 teaches that it is well known to have each of the springs within a string with identical features or characteristics).
Claim 8.  The product of claim 2 wherein each of the side sections comprises one to five exterior strings (Moser, Fig. 1B, the designation of “exterior strings” is arbitrary and the 
Claim 9. The product of claim 2 further comprising at least one scrim sheet (Moser, Fig. 5B, #100 and #102).
Claim 14.  Applicant’s claim 14 is substantially the same as claim 1 and is rejected in the same manner.  See rejections above.  Regarding limitations directed toward spring diameter, spring height, or the number of convolutions, it would have been obvious to select springs with properties that provided desired comfort and firmness properties, as discussed above with respect to claim 1.
Claim 15.  The spring assembly of claim 14 wherein the springs of the side sections have different out-of-pocket characteristics than the springs of the end sections (Barber teaches pre-compressing springs of different heights in order to provide greater firmness as taught by Barber in paragraph [0087] and Figs. 15a-16a; moreover, it would be obvious to provide any desired spring characteristics in order to optimize a user’s comfort as discussed in the rejection of claim 1, above).


Discussion of allowable subject matter

Applicant’s claimed invention is similar to the claimed invention of parent application 15/447,717 (now patent 10,477,979).  The parent application includes limitations directed toward, inter alia, two different springs, with different spring characteristics, being located within 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Examiner, Art Unit 3673